DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
    The Applicant’s amendment, filed 07/20/2021, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claims 1, 10-12 and 14 are amended, claims 2-3 are previously cancelled. Thus, claims 1 and 4-19 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed 07/20/2021 have been fully considered and have been addressed as follows. Applicant’s arguments include portions “a” and “b,” each being recited below and responded briefly.

a. Applicant argued on page 9 of the remarks:
For claim 1, 10, 12 and 14

“A receiver receiving the link layer packet does not receive the count field before generation of the RoHC packet(s) by the transmitter. The RoHC packet(s) are in the payload of the link layer packet and cannot be generated after reception of the count field that is in the header of the link layer packet. Per Kwon, the count field can only be 
  
	In response to Applicant’s Argument “a,” Examiner respectfully disagree and would like to point out that Kwon teaches, [0223]-[0224], Because the receiver can have a priori information on certain parts of the header, this known information can be deleted in the transmitter.…… the receiver has a-priori information about the sync-byte configuration (0x47) and the packet length (188 Byte), Examiner notes, number of bytes corresponds to number of packets. Fig. 79, [0811] – [0812] An RoHC scheme is mainly used to compress the header of the IP packet (which is also referred to as an IP header). The present invention proposes a compression (encapsulation) scheme for a case in which a RoHC packet is input to a link layer. [0812] When the RoHC packet is input to the link layer, the above-described packet type element may have a value 0100 .The value indicates that a packet delivered from the higher layer to the link layer is a compressed IP packet as described above. [0821], The RoHC packet has a RoHC packet header excluding length information. Examiner notes that IP header is received before generating RoHC packet.)

b. The Applicant argues on page 10-11 of the remarks:
For Claims 4-9, 11, 13 and 15-19:
“wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol and second packets that include the parity symbol, wherein the error detection code is based on a different error detection scheme than the parity symbol.”

Yang does not disclose the above-italicized subject matter of claim 4. 


not a border or separation between data packets. The boundary information of Nasagawa is actual position data not a dividing or separating line or a demarcation between packet data

	……
Nasagawa does not disclose or suggest that image information has an error detection code at a border between the image information and parity symbol of the image information, and that the error detection code is based on a different error detection scheme than the parity symbol.


  
	In response to Applicant’s Argument “b,” Examiner respectfully disagree and would like to point out that Nagasawa teaches that
 “7:37-40, FIG. 6 indicates a range of code word covered by the error detection code using a CRCC and a range of codeword covered by the error correction code using an outer code of the double Reed.Solomon code”, i.e a different error detection scheme.”

5:37-40, Boundary information stands for the boundary between information (i.e., compression-coded data) in adjacent two regions defined by dividing one picture into a plurality of regions as described later. Fig. 7, and Fig. 8 (“TRANSMISSION BLOCK 1-3”). Examiner notes that a transmission block could be interpreted data packets.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0117638, hereinafter Yang, in view of  KWON et al., US 5446744, hereinafter KWON.

As per claim 1, Yang teaches A reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus) comprising:
a receiver (Fig.4, RECEIVER 411), which, in operation, receives, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus), a plurality of packets  (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
circuitry (Fig.4, 415, AL-FEC decoder), which, in operation, decodes the code word symbols that are included in the plurality of packets (Fig.6, decoding),
wherein 
a number of first packets and a number of second packets among the plurality of packets are shared between the transmission apparatus and the reception apparatus, each of the first packets including the information word symbol, each of the second packets including the parity symbol, ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 

the receiver, in operation, receives information, which indicates  the number of the first packets and the number of the second packets and ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……,an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.) 

Yang teaches all elements applied above EXCEPT
which is not included in a header of each of the first packets and the second packets, and
the receiver, in operation, receives the information before generation of the first packets and the second packets by the transmission apparatus,
KWON teaches
which is not included in a header of each of the first packets and the second packets, and
the receiver, in operation, receives the information before generation of the first packets and the second packets by the transmission apparatus,
 (([0223]-[0224] Because the receiver can have a priori information on certain parts of the header, thisknown information can be deleted in the transmitter.…… the receiver has a-priori information about the sync-byte configuration (0x47) and the packet length (188 Byte), Examiner notes, number of bytes corresponds to number of packets. Fig. 79, [0811] – [0812] An RoHC scheme is mainly used to compress the header of the IP packet (which is also referred to as an IP header). The present invention proposes a compression (encapsulation) scheme for a case in which an RoHC packet is input to a link layer. [0812] When the RoHC packet is input to the link layer, the above-described packet type element may have a value 0100 .The value indicates that a packet delivered from the higher layer to the link layer is a compressed IP packet as described above. [0821], The RoHC packet has an RoHC packet header excluding length information. Examiner notes that IP header is received before generating RoHC packet.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

As per claim 10, Yang teaches A transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5) comprising:
Circuitry (Fig.1, AL-FEC ENCODER, 111, & AL-FEC PACKET GENERATOR 113), which, in operation, generates a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols that include an information word symbol and a parity symbol, the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
a transmitter (Fig.1, TRANSMITTER 117), which, in operation, transmits the plurality of packets to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).
wherein a number of first packets and the number of second packets among the plurality of packets are shared between the transmission apparatus and the reception apparatus, each of the first packets including the information word symbol, each of the second packets including the parity symbol. ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 

the transmitter, in operation, transmits information which indicates the number of the first packets and the number of the second packets before transmitting the first packets and the second packets, and ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……, an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.) 

EXCEPT
which is not included in a header of each of the first packets and the second packets, and
	the transmitter, in operation, transmits the information before generation of the first packets and the second packets by the transmission apparatus,
KWON teaches
which is not included in a header of each of the first packets and the second packets, and
	the transmitter, in operation, transmits the information before generation of the first packets and the second packets by the transmission apparatus,
([0223]-[0224] Because the receiver can have a priori information on certain parts of the header, this known information can be deleted in the transmitter.…… the receiver has a-priori information about the sync-byte configuration (0x47) and the packet length (188 Byte), Examiner notes, number of bytes corresponds to number of packets. Fig. 79, [0811] – [0812] An RoHC scheme is mainly used to compress the header of the IP packet (which is also referred to as an IP header). The present invention proposes a compression (encapsulation) scheme for a case in which an RoHC packet is input to a link layer. [0812] When the RoHC packet is input to the link layer, the above-described packet type element may have a value 0100 .The value indicates that a packet delivered from the higher layer to the link layer is a compressed IP packet as described above. [0821], The RoHC packet has an RoHC packet header excluding length information. Examiner notes that IP header is received before generating RoHC packet)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

As per claim 12, Yang teaches A reception method comprising:
receiving, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus), a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
decoding the code word symbols that are included in the plurality of packets (Fig.6, decoding),
wherein the number of first packets and the number of second packets among the plurality of packets are shared between the transmission apparatus and a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus), each of the first packets including the information word symbol, each of the second packets including the parity symbol. ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 
wherein the reception method includes receiving information which indicates the number of the first packets and the number of the second packets before receiving the first packets and the second packets, ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……, an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.) and

Yang teaches all elements applied above EXCEPT
which is not included in a header of each of the first packets and the second packets, and
the information is received before generation of the first packets and the second packets by the transmission apparatus.
KWON teaches
which is not included in a header of each of the first packets and the second packets, and
the information is received before generation of the first packets and the second packets by the transmission apparatus.
 ([0223]-[0224] Because the receiver can have a priori information on certain parts of the header, this known information can be deleted in the transmitter.…… the receiver has a-priori information about the sync-byte configuration (0x47) and the packet length (188 Byte), Examiner notes, number of bytes corresponds to number of packets. Fig. 79, [0811] – [0812] An RoHC scheme is mainly used to compress the header of the IP packet (which is also referred to as an IP header). The present invention proposes a compression (encapsulation) scheme for a case in which an RoHC packet is input to a link layer. [0812] When the RoHC packet is input to the link layer, the above-described packet type element may have a value 0100 .The value indicates that a packet delivered from the higher layer to the link layer is a compressed IP packet as described above. [0821], The RoHC packet has an RoHC packet header excluding length information. Examiner notes that IP header is received before generating RoHC packet.)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

As per claim 14, Yang teaches A transmission method comprising:
generating a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
transmitting the plurality of packets to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).
wherein the number of first packets and the number of second packets among the plurality of packets are shared between a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5) and the reception apparatus, each of the first packets including the information word symbol, each of the second packets including the parity symbol. ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 
wherein the transmission method includes transmitting information which indicates the number of the first packets and the number of the second packets before transmitting the first packets and the second packets ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……, an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.)  and

EXCEPT
which is not included in a header of each of the first packets and the second packets, and
the information is transmitted before generation of the first packets and the second packets by the transmission apparatus.
KWON teaches
which is not included in a header of each of the first packets and the second packets, and
the information is transmitted before generation of the first packets and the second packets by the transmission apparatus.
 ([0223]-[0224] Because the receiver can have a priori information on certain parts of the header, this known information can be deleted in the transmitter.…… the receiver has a-priori information about the sync-byte configuration (0x47) and the packet length (188 Byte), Examiner notes, number of bytes corresponds to number of packets. Fig. 79, [0811] – [0812] An RoHC scheme is mainly used to compress the header of the IP packet (which is also referred to as an IP header). The present invention proposes a compression (encapsulation) scheme for a case in which an RoHC packet is input to a link layer. [0812] When the RoHC packet is input to the link layer, the above-described packet type element may have a value 0100 .The value indicates that a packet delivered from the higher layer to the link layer is a compressed IP packet as described above. [0821], The RoHC packet has an RoHC packet header excluding length information. Examiner notes that IP header is received before generating RoHC packet.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

Claim(s) 4, 6-9, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0117638, hereinafter Yang, in view of  Nagasawa et al., US 5446744, hereinafter Nagasawa.

As per claim 4, Yang teaches A reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus) comprising:
a receiver ([Fig.4, RECEIVER 411), which, in operation, receives, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5), a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
circuitry (Fig.4, 415, AL-FEC decoder), which, in operation, decodes the code word symbols that are included in the plurality of packets (Fig.6, decoding),
wherein each of the plurality of packets includes a flag ([0065] a payload Identifier (ID)) that indicates which of the information word symbol and the parity symbol a symbol that is included in the packet is ([0064]-[0065]).

Yang teaches all elements EXCEPT
wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol and a second packet that includes the parity symbol, and
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol and a second packet that includes the parity symbol, and (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48; 5:37-40, Boundary information stands for the boundary between information (i.e., compression-coded data) in adjacent two regions defined by dividing one picture into a plurality of regions as described later. Fig. 7, and Fig. 8 (“TRANSMISSION BLOCK 1-3”))
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29;
7:37-40, FIG. 6 indicates a range of code word covered by the error detection code using a CRCC and a range of codeword covered by the error correction code using an outer code of the double Reed.Solomon code”, i.e, a different error detection scheme.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 11, Yang teaches A transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus) comprising:
Circuitry (Fig.4, 415, AL-FEC decoder), which, in operation: generates a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515)  that include code word symbols ([0051], n AL-FEC codeword symbols)  that include an information word symbol ([0050], k information word symbols)  and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
sets a flag ([0065] a payload Identifier (ID)) that indicates whether a symbol that is included in each of the plurality of packets is the information word symbol or the parity symbol ([0064]-[0065]); and
a transmitter (Fig.1, TRANSMITTER 117), which, in operation, transmits the plurality of packets each of which includes the flag, to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).

Yang teaches all elements EXCEPT
wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol and a second packet that includes the parity symbol, 
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48, 5:37-40, Boundary information stands for the boundary between information (i.e., compression-coded data) in adjacent two regions defined by dividing one picture into a plurality of regions as described later. Fig. 7, and Fig. 8 (“TRANSMISSION BLOCK 1-3”))
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29;
7:37-40, FIG. 6 indicates a range of code word covered by the error detection code using a CRCC and a range of codeword covered by the error correction code using an outer code of the double Reed.Solomon code”, i.e, a different error detection 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of “the error detection code is based on a different error detection scheme than the parity symbol” of Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 13, Yang teaches A reception method comprising:
receiving, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5), a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols)  and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
decoding the code word symbols that are included m the plurality of packets (Fig.6, decoding),
wherein each of the plurality of packets includes a flag ([0065] a payload Identifier (ID)) that indicates whether a symbol that is included in the packet is the information word symbol or the parity symbol ([0064]-[0065]),

Yang teaches all elements EXCEPT
wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol and a second packet that includes the parity symbol, 
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48, 5:37-40, Boundary information stands for the boundary between information (i.e., compression-coded data) in adjacent two regions defined by dividing one picture into a plurality of regions as described later. Fig. 7, and Fig. 8 (“TRANSMISSION BLOCK 1-3”))

wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29;
7:37-40, FIG. 6 indicates a range of code word covered by the error detection 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of “the error detection code is based on a different error detection scheme than the parity symbol” of Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 15, Yang teaches A transmission method comprising:
generating a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols)  and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]);
setting a flag ([0065] a payload Identifier (ID)) that indicates whether a symbol that is included in each of the plurality of packets is the information word symbol and the parity symbol ([0064]-[0065]); and 
transmitting the plurality of packets each of which includes the flag, to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48, 5:37-40, Boundary information stands for the boundary between information (i.e., compression-coded data) in adjacent two regions defined by dividing one picture into a plurality of regions as described later. Fig. 7, and Fig. 8 (“TRANSMISSION BLOCK 1-3”))
EXCEPT
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29;
7:37-40, FIG. 6 indicates a range of code word covered by the error detection code using a CRCC and a range of codeword covered by the error correction code using an outer code of the double Reed.Solomon code”, i.e, a different error detection scheme.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 6, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 4, Nagasawa further teaches
wherein the circuitry performs error detection on a result of decoding of the information word symbol, using the error detection code.
 (6:48-60)

As per claim 7, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 6, Nagasawa further teaches wherein at least the error detection code is included in a rearmost packet among the first packets (Fig.6, C2 parity).

As per claim 8, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 6, Nagasawa further teaches
wherein the parity symbol is calculated from the information word symbol and the error detection code (Fig.6, C1 parity).

As per claim 9, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 6, Yang further teaches
wherein the circuitry performs the error detection on a lost packet in the reception apparatus, when the lost packet is one of the first packets or the lost packet is one of the second packets.
 ([0090], The AL-FEC packet reception apparatus may detect which AL-FEC packets among n AL-FEC packets are punctured using an SN included in an AL-FEC header included in each of n-p AL-FEC packets and normally recover the information word block without receiving puncturing information from an AL-FEC transmission apparatus).

As per claim 16, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 4, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

As per claim 17, Yang-Nagasawa teaches The transmission apparatus as applied above in Claim 11, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

As per claim 18, Yang-Nagasawa teaches The reception method as applied above in Claim 13, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

As per claim 19, Yang-Nagasawa teaches The transmission method as applied above in Claim 15, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0117638, hereinafter Yang, in view of  Nagasawa et al., US 5446744, hereinafter Nagasawa, in further view of Davidson et al., US 6246693, hereinafter Davidson.

As per claim 5, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 4, EXCEPT wherein, in a case where time that elapsed after a last packet among the plurality of packets is received exceeds a threshold, the circuitry determines that transmission of the transmission information is completed.
Davidson teaches
wherein, in a case where time that elapsed after a last packet among the plurality of packets is received exceeds a threshold, the circuitry determines that transmission of the transmission information is completed.
(23:56-60, The end of data transmission is detected by the level of the control function dropping  below 14/21 and remaining low for a specified period of time.  When it is determined that the data transmission is complete, final decisions are made regarding the individual data bits.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG-Nagasawa to in cooperate the teaching to determines that transmission of the transmission information is completed of Davidson in order to has a sufficiently high error detecting or correcting capability (Nagasawa, 4:26-27).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111